UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            2/14/20
DAVIDSON HENAO, on behalf of himself and
all others similarly situated, et al.,
                                                      19-CV-10720 (LGS) (BCM)
             Plaintiffs,
      -against-                                       ORDER
PARTS AUTHORITY, INC, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the February 14, 2020 telephonic conference,

it is hereby ORDERED that:

      1.     The parties shall exchange the disclosures required by Fed. R. Civ. P. 26(a)(1) –

             as to the individual claims of plaintiffs Davidson Henao, Miguel Mero, and

             Shawn Williams, but not otherwise – no later than March 6, 2020.

      2.     Except as provided in this Order, and in the parties' stipulated agreement so-

             ordered by the Court on January 29, 2020 (Dkt. No. 71), all discovery is

             STAYED pending further order of the Court.

      The Clerk of Court is respectfully directed to terminate the letter-motion at Dkt. No. 79.

Dated: New York, New York                   SO ORDERED.
       February 14, 2020


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
